IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,089



                   EX PARTE QUEEN ESTHER JORDAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 1186574
               IN THE 184 TH DISTRICT COURT FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to six month’s imprisonment in a state jail. Applicant did not

appeal her conviction.

       Applicant contends that she has newly discovered evidence that she is actually innocent of

this offense. The trial court has determined that no rational jury would have convicted Applicant in

light of the new evidence, which was previously unavailable to Applicant. The evidence, a lab report
that was not available at the time of trial, shows that there was no controlled substance in the

evidence seized from Applicant. Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202,

209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. 1186574 in the 184th Judicial District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charge against her.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: February 4, 2009
Do Not Publish